DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 06/08/2022 is acknowledged.  The traversal is on the ground(s) that the method claims 1-10 and 11-20 are not patentably distinct and restrictable.  This was found persuasive in light of presented remarks. However, claim 21 maintains distinct and restrictable and as a result is withdrawn. Therefore, the restriction requirement, between groups I and II, as set forth in the Office action mailed on 05/16/2022 is hereby withdrawn and claims 1-20 are rejoined for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Each of claims 1-2, 8-9, 11-12, 14, and 18-19 recite “an un-proofed dough body” which renders the claim vague and indefinite. The term “un-proofed” is a relative term which renders the claim indefinite. The term “un-proofed” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of this terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Evans et al. (US 8,535,039).
	Evans et al. (US ‘039) disclose a system 86 for forming buns or loaves in such a ganged fashion. System 86 shows dough sheet 15 moving in a direction 54, as indicated in previous figures. Similarly, system 86 includes a set 88 of rotatable wheel cutters and a guillotine-type cutter 90 located downstream of the set 88 of rotatable wheel cutters. The set 88 of rotatable wheel cutters includes cutters 92, 94, 96, and 98, all of which at least depress into dough sheet 15 and locally stretch the skin of one surface of dough sheet 15 toward the opposite skin. However, in order to achieve ganged buns or loaves, wheels 94 and 96 do not cut all the way through dough sheet 15, but instead stop just short of severing dough sheet 15. (see column 7, lines 25-37)
Moreover, Evans et al. (US ‘039) disclose it can be seen that rotatable cutters 92 and 98 are positioned relative to the conveyor conveying dough sheet 15 to sever dough sheet 15, while cutters 94 and 96 are not. Therefore, as dough sheet 15 passes the set 88 of cutters, four depressions are made, only two of which sever dough sheet 15. The dough then travels to guillotine-type cutter 90 which makes a transverse cut, periodically, in dough sheet 15 such that the cut dough pieces are the desired length such as the length of hot dog [AltContent: arrow][AltContent: textbox (A drive shaft)][AltContent: textbox (A cutter (90))][AltContent: textbox (Un-proofed dough sheet (15))]buns. (see column 7, lines 39-46)
[AltContent: arrow][AltContent: textbox (Score blades (94, 96))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Scores (100, 102))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Circular cutters (92, 98))][AltContent: arrow]
    PNG
    media_image1.png
    293
    345
    media_image1.png
    Greyscale

	Evans et al. (US ‘039) also disclose that FIG. 10C illustrates depressions 100 and 102 which are formed by cutters 94 and 96. The outer edges 104 and 106 of the buns, however, have been severed from the remainder of dough sheet 15. This yields a product, the top view of which is illustrated in FIG. 10D, which has three buns, physically connected to one another, yet distinct from one another. Also, cutters 94 and 96 can be implemented using perforating cutter 48 illustrated in FIG. 8H, so the discrete buns can be separated more easily. (see column 7, lines 54-62)
Further, Evans et al. (US ‘039) discloses a guillotine-type cutter (90) located downstream of the set 88 of rotatable wheel cutters.
Evans et al. (US ‘039), moreover, disclose after the cuts are made in dough sheet 15, dough sheet 15 continues traveling in the direction indicated by arrow 54 to post processing station 46. Post processing station 46 can include, for example, cutting, proofing, baking, freezing, and/or packaging. (see column 4, lines 34-38)
	Therefore, as to claim 1, Evans et al. (US ‘039) discloses a method for producing frozen un-proofed dough pieces with scores, the method comprising: transporting an un-proofed dough sheet (15) with a conveyor, the dough sheet (15) having a lower skin in contact with the conveyor, an upper skin opposite the lower skin; cutting the dough sheet with circular cutters (92, 98) configured to cut the dough sheet into a plurality of dough strips as the circular cutters (92, 98) rotate, the circular cutters (92, 98) having a dough engaging portion configured to press the upper skin toward the lower skin to pinch the upper and lower skins together while cutting to form first and second dough strip sides; cutting the plurality of dough strips, by cutter (90), to form a plurality of un-proofed dough pieces; for each of the plurality of un-proofed dough pieces, penetrating the upper skin with two blades (94, 96) to form scores (100, 102); and freezing the un-proofed dough pieces in a post processing station (46).
	The disclosed embodiment in figures 10A-10D of Evans et al. (US ‘039) disclose all the process steps for producing frozen un-proofed dough pieces with scores (100, 102), however, the disclosed embodiment is silent on disclosing that each of the circular cutters (92, 98) have a dough engaging portion which are configured to press the upper skin toward the lower skin.
In another embodiment, in figures 8E-8F of Evans et al. (US ‘039), Evans et al. (US ‘039) disclose a dough engaging portion (69) which has rounded corners (71 and 73) but which has a generally flattened region (75) therebetween. Corners 71 and 73 are rounded sufficiently to avoid breaking the skin on the upper surface of dough sheet 16 until the upper skin has been stretched and drawn toward the lower skin and pinched thereto.
[AltContent: arrow][AltContent: textbox (Dough engaging portion (69))][AltContent: arrow]
    PNG
    media_image2.png
    133
    395
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutters (92, 98), as disclosed in figures 10A-10D of Evans et al. (US ‘039), through providing a dough engaging portion (69) for each of the circular cutters (92, 98) in order to avoid breaking the skin on the upper surface of dough sheet until the upper skin has been stretched and drawn toward the lower skin and pinched thereto, as suggested by disclosed embodiment in figures 8E-8F.
	As to claim 2, Evans et al. (US ‘039) disclose a plurality of scores (100, 102) are formed by rollers (94, 96) before cutting the plurality of dough strips to form the plurality of un-proofed dough pieces.
[AltContent: arrow][AltContent: textbox (A 2nd drive shaft (82))][AltContent: arrow][AltContent: textbox (A 1st drive shaft (56))]	As to claims 3 and 7, even though the disclosed embodiments in Figures 10A-10D of Evans et al. (US ‘039) is silent on that the circular cutters (92, 98) and the two blades (94, 96), each as a set, are fixed to a first and second driveshafts.

    PNG
    media_image3.png
    339
    415
    media_image3.png
    Greyscale

In disclosed embodiment, in figures 9A-9B, as to claims 3 and 7, Evans et al. (US ‘039) disclose the circular cutters (92, 98) can be modified to be fixed to a first driveshaft (56), and the blades (94, 96) can be modified to be fixed to a second driveshaft (82) in order to improve an operating controllability of the first driveshaft (56) and the second drive shaft (82), wherein the second driveshaft (82) is located upstream of the first driveshaft (56) in order to improve a more efficient controllability over a positioning of the circular cutters (92, 98) and the blades (94, 96).
As to claim 4, Evans et al. (US ‘039) teach the plurality of scores (100, 102) are formed while cutting the dough sheet to form the plurality of dough strips.
As to claim 5, Evans et al. (US ‘039) disclose the at least one circular cutter (92, 98) is fixed to a driveshaft, and the at least one blade (94, 96) is a circular blade fixed to the driveshaft.
	As to claim 6, Evans et al. (US ‘039) teach the plurality of scores (100, 102) are formed after the dough sheet is cut to form the plurality of dough strips.
	As to claim 8, Evans et al. (US ‘039) disclose the scores (100, 102) are parallel to a longitudinal axis of the at least one of the plurality of un-proofed dough pieces.
	As to claim 9, Evans et al. (US ‘039) teach the scores (100, 102) at an angle to a longitudinal axis of the at least one of the plurality of un-proofed dough pieces.
	As to claim 10, Evans et al. (US ‘039) discloses the at least one blade (94, 96) is selected from the group consisting of a circular blade, a water blade, an ultrasonic blade and a laser blade.
	As to claim 11, Evans et al. (US ‘039) disclose a production line for producing frozen un-proofed dough pieces with scores (100, 102), the production line comprising: a conveyor configured to transport a dough sheet (15) having a lower skin for contacting the conveyor and an upper skin opposite the lower skin; circular cutters (92, 98) configured to cut the dough sheet (15) into a plurality of dough strips as the at least one circular cutter rotates, the circular cutters (92, 98) is configured to press the upper skin toward the lower skin to pinch the upper and lower skins together while cutting to form first and second dough strip sides; a cutting device (90) for cutting the plurality of dough strips to form a plurality of un-proofed dough pieces; and blades (94, 96) are configured to penetrate the upper skin to form scores (100, 102) for each of the plurality of un-proofed dough pieces prior to freezing the plurality of un-proofed dough pieces in a post processing station (46).
The disclosed embodiment in figures 10A-10D of Evans et al. (US ‘039) disclose all the process steps for producing frozen un-proofed dough pieces with scores (100, 102), however, the disclosed embodiment is silent on disclosing that each of the circular cutters (92, 98) have a dough engaging portion which are configured to press the upper skin toward the lower skin.
In another embodiment, in figures 8E-8F of Evans et al. (US ‘039), Evans et al. (US ‘039) disclose a dough engaging portion (69) which has rounded corners (71 and 73) but which has a generally flattened region (75) therebetween. Corners 71 and 73 are rounded sufficiently to avoid breaking the skin on the upper surface of dough sheet 16 until the upper skin has been stretched and drawn toward the lower skin and pinched thereto.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutters (92, 98), as disclosed in figures 10A-10D of Evans et al. (US ‘039), through providing a dough engaging portion for each of the circular cutters (92, 98) in order to avoid breaking the skin on the upper surface of dough sheet until the upper skin has been stretched and drawn toward the lower skin and pinched thereto, as suggested by disclosed embodiment in figures 8E-8F.
	As to claim 12, Evans et al. (US ‘039) teaches the production line is configured to: form the plurality of scores (100, 102) before cutting the plurality of dough strips to form the plurality of un-proofed dough pieces; and freeze the plurality of un-proofed dough pieces.
	As to claims 13 and 17, even though the disclosed embodiments in Figures 10A-10D of Evans et al. (US ‘039) is silent on that the circular cutters (92, 98) and the two blades (94, 96), each as a set, are fixed to a first and second driveshafts.
In disclosed embodiment, in figures 9A-9B, as to claims 13 and 17, Evans et al. (US ‘039) disclose the circular cutters (92, 98) can be modified to be fixed to a first driveshaft (56), and the blades (94, 96) can be modified to be fixed to a second driveshaft (82) in order to improve an operating controllability of the first driveshaft (56) and the second drive shaft (82), wherein the second driveshaft (82) is located upstream of the first driveshaft (56) in order to improve a more efficient controllability over a positioning of the circular cutters (92, 98) and the blades (94, 96).
As to claim 14, Evans et al. (US ‘039) disclose the production line is configured to form the plurality of scores (100, 102) while cutting the plurality of dough strips to form the plurality of un-proofed dough pieces.
As to claim 15, Evans et al. (US ‘039) teach the at least one blade is a circular blade and the production line includes a driveshaft, with both the at least one circular cutter and the at least one blade being fixed to the driveshaft.
As to claim 16, Evans et al. (US ‘039) disclose the production line is configured to form the plurality of scores (100, 102) after the dough sheet is cut to form the plurality of dough strips.
As to claim 18, Evans et al. (US ‘039) teach the production line is configured to form the scores (100, 102) parallel to a longitudinal axis of a respective one of the plurality of un-proofed dough pieces.
	As to claim 19, Evans et al. (US ‘039) disclose the production line is configured to form the scores (100, 102) at an angle to a longitudinal axis of a respective one of the plurality of un-proofed dough pieces.
	As to claim 20, Evans et al. (US ‘039) disclose the blades (94, 96) are selected from the group consisting of a circular blade, a water blade, an ultrasonic blade and a laser blade.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans et al. (US 6,902,754) disclose a dough cutting apparatus is suitable for cutting a sheet of dough. The dough cutting apparatus includes a structure defining a blunt dough engaging portion. The present invention can be embodied in a number of different ways, including a wheel cutter, a rotary drum cutter, a reciprocating head cutter, or another cutter. (see the abstract)
Takama et al. (US 2008/0289466) disclose the a food dough cutting method and cutting device thereof capable of forming conveyed food dough strips that have nearly identical weight per unit time when dividing band shaped food dough into multiple food dough strips in the conveyance direction, and is further capable of performing the same number of cuts for each food dough strip when cutting each food dough strip along the width direction into food dough pieces having a specified weight. The conveyed food dough is aligned to a position that is displaced by just an alignment displacement amount with respect to a reference position that is based on the installation position of cutting members. The alignment displacement amount is calculated based on the ratio of the width dimension of the food dough and the lengths of food dough pieces that are cut from food dough strips on both sides. (see the abstract)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/10/2022